Title: To Alexander Hamilton from James Livingston, 4 January 1791
From: Livingston, James
To: Hamilton, Alexander


New York 4th Jany 1791
Dr Sir
I wish to know what Prospect there is of my being continued in the Office of Deputy Superintendant of Indian Affairs. I have received no Answer from General Sinclair on that Subject. As you may recollect you promised me to write in my behalf, perhaps you have received an Answer and if so, shoud be happy to hear the Result thereof.
To Morrow we shall make a House and also the Senate; The Council of Appointment, and the Appointment of a Senator to the United States will be the first Business we shall proceed on. Our Members are all here except one, Washington are all here; Albany have only two, and I think it will be good Policy in us to delay that Business if possible till we can collect some more of our Northern Friends.
From what I can learn Mr. L’Homidieu will be held up in Oppositition to General Schuyler, tho I trust he will not succeed. My Respects to Mrs. Hamilton and the General and am
With Sentiments of Esteem   Your Most Obedt. Servt.
Jas. Livingston
